PER CURIAM.
The appellant challenges the trial court’s summary denial of his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.853. Because the appellant’s motion is facially sufficient, and the trial court neither held an evidentiary hearing nor attached portions of the record indicating that identity was not an issue or that the DNA evidence would not exonerate the appellant, we reverse the *547trial court’s denial. See Schofield v. State, 861 So.2d 1244 (Fla. 2d DCA 2008).
REVERSED and REMANDED.
BENTON, PADOVANO, and THOMAS, JJ., concur.